Citation Nr: 0002012	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-51 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for shingles of the 
scalp.

4.  Entitlement to service connection for arthritis of the 
knees.

5.  Entitlement to service connection for Osgood-Schlatter 
disease of the right knee.

6.  Entitlement to a rating in excess of 10 percent for 
migraine headaches.

7.  Entitlement to a compensable rating for a fracture of the 
proximal left second metacarpal.

8.  Entitlement to a compensable rating for hemorrhoids.

9.  Entitlement to a compensable rating for patellofemoral 
syndrome of the left knee.

10.  Entitlement to a compensable rating for patellofemoral 
syndrome of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to July 
1976 and from December 1976 to October 1993.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from RO decisions entered in June 1994 and September 1996.  

This case was previously before the Board in July 1998, when 
it was remanded to the RO for further development.  In that 
remand, the Board framed several of the issues here on appeal 
in terms of the veteran's entitlement to an increased rating.  
More recently, however, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as each of the "rating" 
issues here in question was placed in appellate status by a 
notice of disagreement (NOD) expressing dissatisfaction with 
the original rating assigned, the Board has re-characterized 
those issues as set forth above.

When the Board remanded this case in July 1998, it deferred a 
determination on the question whether claims of service 
connection for tinnitus and shingles of the scalp were 
properly before it.  For the reasons set forth below, the 
Board finds that it does have jurisdiction to decide those 
issues.

First, with respect to shingles of the scalp, the record 
shows that the RO denied service connection for that 
disability by a decision entered in June 1994.  (The RO 
considered that disability together with a left kidney injury 
with hematuria, and denied service connection for both.)  The 
veteran filed a NOD in April 1995, and was furnished a 
statement of the case (SOC) in September 1996.  Thereafter, 
in November 1996, the appeal was perfected by the timely 
filing of a substantive appeal.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

Second, with regard to tinnitus, the record shows that the RO 
denied service connection for that disability by a decision 
entered in September 1996.  The veteran was first notified of 
the RO's decision by a SOC issued that same month, and 
expressed disagreement with the determination by a VA Form 9 
filed in November 1996.  Subsequently, in May 1997, his 
representative submitted a VA Form 646 setting forth 
arguments relative to the claim.  Although the inclusion of 
the tinnitus issue in the September 1996 SOC was premature, 
inasmuch as the veteran had not yet been given notice of the 
RO's determination, or an opportunity to submit a NOD, it 
appears from the record that all of the requirements for an 
appeal have been satisfied:  The veteran was notified of the 
decision, expressed his disagreement with it in a timely 
manner, was issued a SOC, and submitted additional argument 
within one year of the date that he was first notified of the 
RO's determination.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302.  Consequently, it is the 
Board's conclusion that this issue is properly before it.

Conversely, the Board finds that an appeal has not been 
perfected with respect to the claim of entitlement to a 
compensable rating for a fracture of the nose, or the claim 
for a rating in excess of 10 percent for spondylosis of the 
lumbar and dorsal spine with chronic strain.  In that regard, 
the record shows that the veteran was notified of the RO's 
determinations on these issues in June 1994, that he 
submitted a NOD in April 1995, and that a SOC was furnished 
in September 1996.  Thereafter, however, when he filed his 
substantive appeal in November 1996, he did not express a 
desire to further pursue these issues.  Nor were these issues 
mentioned in a May 1997 VA Form 646 submitted by the 
veteran's representative.  Therefore, it is the Board's 
conclusion that an appeal of these two issues has not been 
perfected.  See 38 C.F.R. § 20.202 (if a SOC addresses 
several issues, "the Substantive Appeal must either indicate 
that the appeal is being perfected as to all of those issues 
or must specifically identify the issues appealed.").

(The claims of service connection for defective hearing, 
arthritis of the knees, and Osgood-Schlatter disease of the 
right knee, and the claims for compensable ratings for 
patellofemoral syndrome of the knees, hemorrhoids, and a 
fracture of the proximal left second metacarpal are addressed 
in the REMAND portion of this decision.)


FINDINGS OF FACT

1.  When the veteran was examined for service retirement in 
February 1993, audiometric testing revealed puretone 
thresholds of 40, 15, 15, 15, and 20 decibels in the left ear 
at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  He 
was discharged from service in October 1993, and filed an 
application for VA disability benefits for defective hearing 
later that same month.

2.  No competent evidence has been received to link the 
veteran's complaints of tinnitus to service, to continued 
symptoms since service, or to an already service-connected 
disability.

3.  No competent evidence has been received to show that the 
veteran currently has shingles of the scalp, or residuals 
thereof.

4.  The veteran has attacks of migraine headaches three to 
four times per week, accompanied by dizziness and nausea; on 
two occasions, has he been forced to leave work and go to bed 
as a result of these attacks.


CONCLUSIONS OF LAW

1.  The claim of service connection for defective hearing in 
the left ear is well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).

2.  The claim of service connection for tinnitus is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

3.  The claim of service connection for shingles of the scalp 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

4.  The criteria for a rating in excess of 10 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.124a (Diagnostic 
Code 8100) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Defective Hearing and Tinnitus

When the veteran was examined for service entry in January 
1970, his ears were found to be normal on clinical 
evaluation.  Audiometric testing revealed puretone thresholds 
of 5 (20), -10 (0), -5 (5), and 0 (5) decibels in the right 
ear, and 10 (25), -5 (5), 0 (10), and 0 (5) decibels in the 
left ear, at 500, 1000, 2000, and 4000 hertz, respectively.  
(The report of the January 1970 examination shows that the 
reported figures were based on ASA standards.  The figures in 
parentheses are ISO standard equivalents, and are reported 
here for purposes of facilitating comparison with more recent 
audiometric data.)

In April 1970, audiometric testing revealed puretone 
thresholds of 20, 10, 10, 10, 10, and 15 decibels in the 
right ear, and 25, 10, 10, 10, 10, and 20 decibels in the 
left ear, at 500, 1000, 2000, 3000, 4000, and 6000 hertz, 
respectively.  In June 1970, audiometric testing revealed 
puretone thresholds of 5 (20), -10 (0), -5 (5), 0 (10), 0 
(5), and 5 (15) decibels in the right ear, and 10 (25), -5 
(5), 0 (10), 0 (10), -5 (0), and 15 (25) decibels in the left 
ear, at those same frequencies.

In February 1972, audiometric testing revealed puretone 
thresholds of 15, 10, 10, 10, 5, and 20 decibels in the right 
ear, and 15, 10, 10, 10, 10, and 10 decibels in the left ear, 
at 500, 1000, 2000, 3000, 4000, and 6000 hertz, respectively.  
In September 1973, audiometric testing revealed puretone 
thresholds of 20, 15, 30, 30, 25, and 40 decibels in the 
right ear, and 35, 40, 15, 10, 20, and 20 decibels in the 
left ear, at those same frequencies.

In October 1974, audiometric testing revealed puretone 
thresholds of 5, 5, 15, 10, 5, and 10 decibels in the right 
ear, and 30, 15, 15, 15, 20 and 15 decibels in the left ear, 
at 500, 1000, 2000, 3000, 4000, and 6000 hertz, respectively.  
In February 1975, the veteran complained of sudden onset 
right ear hearing loss.  The clinical assessment was that he 
had impacted cerumen on the right.  When he was examined for 
separation in July 1976, he denied having a history of 
hearing loss.  It does not appear that audiometric testing 
was conducted.

When the veteran was examined for re-entry into service in 
October 1976, audiometric testing revealed puretone 
thresholds of 10, 5, 10, 5, 5, and 5 decibels in the right 
ear, and 10, 10, 10, 5, 10 and 5 decibels in the left ear, at 
500, 1000, 2000, 3000, 4000, and 6000 hertz, respectively.  
In September 1981, the veteran indicated on a health 
questionnaire that he was not hard of hearing, that he had 
not been exposed to loud noises for long periods, and that 
did not have constant noises in his ears.

In October 1986, audiometric testing revealed puretone 
thresholds of 10, 15, 20, 20, 10, and 20 decibels in the 
right ear, and 10, 10, 10, 5, 15, and 10 decibels in the left 
ear, at 500, 1000, 2000, 3000, 4000, and 6000 hertz, 
respectively.  When the veteran was examined in April 1987, 
he denied having problems with hearing loss.  Audiometric 
testing revealed puretone thresholds of 0, 0, 10, 0, 0, and 
10 decibels in the right ear, and 15, 0, 5, 0, 10, and 10 
decibels in the left ear, at 500, 1000, 2000, 3000, 4000, and 
6000 hertz.

When the veteran was examined in January 1989, he again 
denied having problems with hearing loss.  Audiometric 
testing revealed puretone thresholds of 10, 20, 20, 15, 15, 
and 10 decibels in the right ear, and 15, 15, 20, 10, 20, and 
10 decibels in the left ear, at 500, 1000, 2000, 3000, 4000, 
and 6000 hertz, respectively.

When the veteran was examined for service retirement in 
February 1993, he reported that he thought he was having 
problems with high frequency hearing loss.  It was noted that 
the condition was not considered disabling.  Audiometric 
testing revealed puretone thresholds of 10, 10, 15, 15, 10, 
and 20 decibels in the right ear, and 40, 15, 15, 15, 20, and 
30 decibels in the left ear, at 500, 1000, 2000, 3000, 4000, 
and 6000 hertz, respectively.

When the veteran was examined for VA purposes in February 
1994, it was noted that he had a history of noise exposure, 
and that he suffered from mild, periodic, very infrequent 
tinnitus of uncertain onset.  Audiometric testing revealed 
puretone thresholds of 10, 10, 10, 10, and 15 decibels in the 
right ear, and 10, 5, 10, 10, and 15 decibels in the left 
ear, at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  
Speech discrimination scores, based on the Maryland CNC word 
list, were reported as 100 percent in both ears.  The 
conclusion was that he had normal hearing, bilaterally.

During a hearing held at the RO in July 1995, the veteran 
testified that he had difficulty hearing and understanding 
speech on occasion.  He also indicated that he had a ringing 
in his ears about once or twice per week.

During a videoconference hearing held before a member of the 
Board in June 1999, the veteran testified that he had worked 
in a high noise environment throughout his time in service.  
He said that he had been told in service that he had some 
hearing loss, but that his hearing was "within acceptable 
levels."  He reported that he had trouble understanding 
conversational speech, and said that he occasionally had 
ringing in his ears.  He asserted that the VA audiometric 
examination conducted in February 1994 was performed by a 
student, and was limited to puretone audiometric testing 
only.  He also testified that he had undergone further VA 
auditory testing since the time of the February 1994 
examination.

B.  Shingles of the Scalp

When the veteran was examined for service entry in January 
1970, his scalp was found to be normal.  His scalp was also 
found to be normal when he was examined for service 
separation in July 1976.

When the veteran was examined for re-entry into service in 
October 1976, his scalp was found to be normal.  In June 
1982, he complained of a tender "bump" behind his right 
ear.  On physical examination, it was noted that he had 
scaling of the scalp.  The clinical impression was that he 
had seborrheic dermatitis.

In November 1984, the veteran presented for treatment of a 
boil on his left ear, with swelling and pain in the vicinity 
of his left ear, left scalp, and left neck.  Examination of 
the scalp revealed tenderness from the occiput to the top of 
the forehead, and numerous three- to four-millimeter 
punctuate red, tender lesions.  The clinical assessments were 
that he had a foruncle of the left pinna with early 
cellulitis of the left pinna and surrounding tissues, Herpes 
zoster of the trigeminal nerve, first division, and 
questionable early erysipelas.  When the veteran underwent 
in-service examination in April 1987, January 1989, and 
February 1993, his scalp was found to be normal.

When the veteran was examined for VA purposes in February 
1994, he reported that he had had shingles in his scalp area 
at some point in the past.  He indicated that the condition 
was recurrent, and that it appeared with stressful 
situations.  On physical evaluation, no abnormalities of the 
skin or head were identified.  The clinical impression was 
"[s]hingles by history."

During a hearing held at the RO in July 1995, the veteran 
testified that he had first developed shingles of the scalp 
sometime between 1980 and 1983, and that he had been told 
that it was stress-related.  He said that the condition 
occurred about two or three times a year, and indicated that 
he had last been affected six or seven months ago.

When the veteran was examined for VA purposes in October 
1995, he reported a history of occasional painful eruptions 
on his forehead and scalp.  He said that the last eruption 
had occurred three months ago.  On physical examination, it 
was noted that he had yellowish adherent scales and minimal 
erythema at the vertex and hairline, and occasional flesh-
colored papules.  The diagnosis was that he had probable 
seborrheic dermatitis.


C.  Migraine Headaches

When the veteran was examined for service entry in January 
1970, his head and vascular system were found to be normal, 
and he had no noted neurological abnormalities.  In January 
1976, he complained of an infection of the nose and 
headaches.  In March 1976, he complained of headaches, along 
with symptoms such as nausea, malaise, sore throat, and 
dizziness.  In July 1976, he reported for an optometry 
examination, and a history of headaches was noted.  A 
separation examination report, also dated in July 1976, shows 
that he reported a history of frequent or severe headaches.  
On physical examination, his head and vascular system were 
found to be normal, and he had no noted neurological 
abnormalities.

When the veteran was examined for re-entry into service in 
October 1976, his head and vascular system were found to be 
normal, and he had no noted neurological abnormalities.  In 
January 1977, he complained of headaches, sinus congestion, 
and cough associated with rhinitis.

In September 1981, the veteran indicated on a health 
questionnaire that he did not suffer from frequent headaches.  
In April 1983, the veteran complained of persistent frontal 
headaches.  The clinical assessment was that he had tension 
headaches.  In September 1983, he complained of headache, 
dizziness, and tightness of the chest and throat following a 
bee sting.  The clinical impression was that he had had an 
allergic reaction.  In March 1984, he complained of headache, 
weakness, and malaise associated with a viral syndrome.

When the veteran underwent in-service examinations in April 
1987 and January 1989, he denied having frequent or severe 
headaches.  On physical evaluation, his head and vascular 
system were found to be normal, and he had no noted 
neurological abnormalities.

In December 1990, the veteran presented for treatment with 
complaints of a recent loss of left temporal visual field, 
followed by a "visual unsteady feeling" and slow speech.  
He reported that he had had throbbing, bitemporal frontal 
headaches of varying degree for the last eight years, not 
lasting more than an hour or two, with no associated nausea.  
Neurological examination was normal, as was an 
electroencephalogram.  The clinical impression was that his 
history was strongly suggestive of migraine.  After he later 
gave a history of having been struck in the head by a rock 
while riding a motorcycle-the rock having cracked the helmet 
he had been wearing-the assessment was modified to indicate 
that the migraine was probably post-traumatic.  He was 
treated with Inderal and Elavil.

The veteran was seen for follow-up of headaches in February 
and March 1991.  It was noted that his headaches were 
improved on Inderal, and that a tapering of his medication 
would be attempted.  In May 1991, it was noted that his 
headaches were improved.

When the veteran was examined for service retirement in 
February 1993, he reported a history of headaches, since 
resolved.  It was noted that the condition was not considered 
disabling.  On physical evaluation, his head and vascular 
system were found to be normal, and he had no noted 
neurological abnormalities.

When the veteran was examined for VA purposes in February 
1994, he reported having an almost constant headache for 
seven months following a head injury in December 1990.  He 
indicated that he currently had headaches twice a month, some 
severe, located on the top of his head and in the temple 
area.  He said that he had been able to continue working.  A 
non-contrast computerized tomography scan of the brain was 
noted to be normal, and the clinical impression was that he 
had headaches by history.

During a hearing held at the RO in July 1995, the veteran 
testified that his headaches were becoming more severe and 
frequent.  He said that they occurred two to three times per 
week, and that some were more severe than others.  He said 
that the most severe headaches made him feel as though his 
head were in a vice.  He testified that he had been sent home 
from work on one occasion due to headaches, and said that he 
sometimes had to lie down to alleviate them.  He said that he 
experienced a decrease in his peripheral vision once or twice 
a week, but denied having experienced any associated nausea.

During a videoconference hearing held before a member of the 
Board in June 1999, the veteran testified that he had been 
experiencing attacks of migraine headache three to four times 
per week, on average.  He indicated that at times he would go 
into his office at work, where he could sit in quiet and 
relax for 15 or 20 minutes, until his headaches "eased up" 
enough so that he could continue his job.  He said that some 
attacks were more severe than others, and testified that he 
had had to leave work to go to bed on two occasions, when his 
headaches had been so severe that he had become nauseous.

II.  Legal Analysis

A.  Claims for Service Connection

The veteran contends that service connection should be 
granted for defective hearing and tinnitus.  He says that he 
worked in a high noise environment during service, and 
maintains that he now has ringing in his ears and difficulty 
understanding conversational speech.

The veteran also contends that service connection should be 
granted for shingles of the scalp.  He maintains that this 
condition first developed during his military career, and 
says that he still experiences flare-ups from time to time, 
especially during periods of stress.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477, 485-86 (1999).  If the claimant does not meet 
this initial burden, the appeal must fail because, in the 
absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for defective hearing in the left ear is 
well grounded.  When the veteran was examined for service 
retirement in February 1993, audiometric testing revealed 
puretone thresholds of 40, 15, 15, 15, and 20 decibels in the 
left ear at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Under applicable regulations, those results 
are deemed to be indicative of a cognizable left ear hearing 
disability.  38 C.F.R. § 3.385 (1999) ("impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater . . . .")   Given the 
fact that a hearing disability of the left ear was present at 
the time of the veteran's retirement examination, and in view 
of the fact that he filed an application for VA disability 
benefits for defective hearing in October 1993-the same 
month that he was separated from service-it is the Board's 
conclusion that the requirements for a well-grounded claim 
have been satisfied.  See Hampton v. Gober, 10 Vet. App. 481 
(1997) (Where a claim for benefits was filed one month after 
the veteran's separation from service, the diagnosis of a 
disorder in a separation examination report was deemed to 
constitute evidence not only of current disability, but also 
of a relationship between that disability and service.).  To 
this extent, the appeal is granted.

With regard to the claim of service connection for tinnitus, 
however, the Board finds that that claim is not well 
grounded.  The veteran's service medical records are 
completely negative for complaints of tinnitus, and no 
competent evidence has been submitted to link his current 
complaints to service, to continued symptoms since service, 
or to an already service-connected disability.  As a 
layperson, the veteran is not competent to offer opinions on 
matters of medical causation.  In the absence of competent 
evidence showing that the veteran's current difficulties with 
tinnitus can in some way be attributed to service, it is the 
Board's conclusion the claim of service connection for that 
disorder cannot properly be considered well grounded.  The 
claim must therefore be denied.

It is also the Board's conclusion that the claim of service 
connection for shingles of the scalp is not well grounded.  
Although the record shows that the veteran was treated for 
shingles (herpes zoster) in service in 1984, no competent 
evidence has been submitted to substantiate his assertion 
that he currently suffers from that condition.  Indeed, when 
he was examined for service retirement in February 1993, and 
by VA in February 1994, no abnormalities of the skin or head 
were identified.  Furthermore, when he underwent VA 
dermatological examination in October 1995, his present 
difficulties with his scalp were attributed not to shingles, 
but rather to probable seborrheic dermatitis.  For a claim of 
service connection to be deemed plausible, there must be 
competent medical evidence that the claimant currently has 
the disability for which service connection is claimed.  See 
Degmetich v. Brown, 104 F.3d 1328, 1330-33 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Because that type of 
evidence has not been presented here, the Board finds that 
the requirements for a well grounded claim have not been 
satisfied.  The claim must therefore be denied.

B.  Migraine Headaches

The veteran contends that he is entitled to a rating in 
excess of 10 percent for migraine headaches.  He maintains 
that he experiences migraine attacks three to four times per 
week, and says that they cause dizziness and nausea.  He says 
that some attacks are more severe than others, and has 
offered testimony to the effect that he has on two occasions 
been forced to leave work and go to bed due to severe 
headaches.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
As discussed above, the veteran's claim for a rating in 
excess of 10 percent for migraine headaches is not a claim 
for an "increased" rating, but rather a claim for a higher 
"original" rating than that currently assigned.  
Nevertheless, because the two types of claims are very 
similar, the Board finds that the veteran's allegations alone 
are sufficient to make his claim well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

If a veteran submits a well-grounded claim, VA has a duty to 
assist him in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.159 (1999); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
The Court has held that this duty is neither optional nor 
discretionary.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990).

In this regard, the Board notes that the veteran has been 
given the opportunity to testify at two hearings, and that 
all of the records relevant to the evaluation of his 
disability have been procured.  The Board also notes that the 
veteran has not been examined by VA for purposes of assessing 
his headaches since February 1994, and that he has since 
indicated that his migraine headaches have worsened.  
Nevertheless, because migraine headaches are evaluated 
largely on the basis of subjective symptoms, and because the 
Board has before it recent hearing testimony from the veteran 
describing the frequency and severity of his migraines, it is 
the Board's conclusion that all of the information necessary 
to a proper rating of his disability has been obtained.  No 
further assistance is required in order to fulfill the duty 
to assist.
 
Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Migraine headaches are evaluated in accordance with the 
criteria set forth at 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (1999).  If characteristic prostrating attacks have 
averaged less than one in two months over the last several 
months, a zero percent rating is warranted.  If prostrating 
attacks have occurred on an average of once in two months for 
the last several months, a 10 percent rating is warranted.  
If prostrating attacks have occurred on an average of once 
per month for the last several months, a 30 percent rating is 
warranted.  The maximum schedular rating available, 50 
percent, is warranted where the condition is manifested by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Id.

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of a rating in 
excess of 10 percent for migraine headaches.  The veteran has 
indicated that he has migraine attacks three to four times 
per week, accompanied by dizziness and nausea.  However, he 
says that only on two occasions has he had attacks of such 
severity that he has been forced to leave work and go to bed.  
In the Board's view, only these latter type of attacks can 
properly be considered "prostrating" within the meaning of 
applicable law.  In order to be entitled to a higher rating 
than that currently assigned, those sorts of attacks would 
have occur at least once a month for several months, on 
average.  Because the evidence establishes that they have 
occurred only twice in several years, the claim for a rating 
in excess of 10 percent must be denied.

In evaluating the veteran's migraine headaches, the Board has 
considered whether he is entitled to a "staged rating."  
See Fenderson, supra.  It is the Board's conclusion, however, 
that at no time since his service discharge has the condition 
been more than 10 percent disabling.  Consequently, a 
"staged rating" is not warranted.


ORDER

The claim of service connection for defective hearing in the 
left ear is well grounded; to this extent, the appeal is 
granted.

The claim of service connection for tinnitus is not well 
grounded; the claim is therefore denied.

The claim of service connection for shingles of the scalp not 
well grounded; the claim is therefore denied.

The claim for a rating in excess of 10 percent for migraine 
headaches is denied.


REMAND

As noted above, the Board has determined that the claim of 
service connection for defective hearing in the left ear is 
well-grounded.  Because the claim is well grounded, VA has a 
duty to assist the veteran in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991).

In this regard, the Board notes that the record presently 
contains two relatively recent reports of audiometric 
testing.  The first report, pertaining to a service 
department retirement examination conducted in February 1993, 
reflects the presence of a left ear hearing disability within 
the meaning of 38 C.F.R. § 3.385 (1999).  The second report, 
pertaining to a VA examination conducted in February 1994, 
indicates that the veteran's hearing is normal.  Because of 
the discrepancy between these two reports, the Board will 
remand the matter so that the veteran can be re-examined, and 
so that an opinion can be obtained as to whether he has a 
left ear hearing disability that can be attributed to 
military service.  38 C.F.R. §§ 3.327, 19.9 (1999).

The Board also notes in this regard that the veteran has 
testified that he underwent VA audiometric testing sometime 
after attending a personal hearing at the RO in July 1995.  
Although VA adjudicators are deemed to have constructive 
notice of the report of such an examination, see Bell v. 
Derwinski, 2 Vet. App. 611 (1992) and VAOPGCPREC 12-95 
(1995), the record does not presently contain any record of 
VA audiometric testing after February 1994.  The report of 
later testing, if obtained, would be relevant not only to the 
issue of service connection for defective hearing in the left 
ear, but also to the issue of service connection for 
defective hearing in the right ear.  Consequently, on remand, 
the RO should undertake efforts to obtain the referenced 
report.

With respect to the claim for a compensable rating for 
hemorrhoids, the veteran has indicated that that disability 
has increased in severity since the time of the last relevant 
VA examination in October 1995.  It also appears that he is 
alleging a worsening of disability associated with the 
fracture of his proximal left second metacarpal, inasmuch as 
he apparently reported having no residual impairment during a 
VA examination in February 1994, and has more recently stated 
that he has swelling and tightness in the hand with changes 
in the weather, accompanied by pain and weakness of grip.  In 
view of these allegations of increased disability, the Board 
will remand these two claims so that new examinations of 
these disabilities can be conducted.  38 C.F.R. §§ 3.327, 4.2 
(1999); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As to the veteran's claim of entitlement to a compensable 
evaluation for patellofemoral syndrome of his knees, the 
Board notes that a diagnosis of that condition was not made 
during the veteran's most recent VA examination in October 
1995.  Rather, the conclusion there was that the veteran had 
degenerative joint disease of the knees.  Because it is 
unclear from the current record whether the veteran still 
suffers from patellofemoral syndrome of the knees, or whether 
any of his current manifestations of knee disability can be 
attributed to that condition, the Board will remand the 
matter for a new examination.  38 C.F.R. § 3.327 (1999).  In 
addition, because information obtained on this examination 
may prove germane to the pending claims of service connection 
for arthritis of the knees, and for Osgood-Schlatter disease 
of the right knee, the Board will defer adjudication of those 
issues until this examination has been performed.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

		1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his knees, 
hemorrhoids, left index finger, and/or 
left ear defective hearing that has not 
already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  The 
RO should make an effort to ensure that 
all relevant records of VA treatment 
have been obtained for review, including 
any records of VA audiometric testing 
conducted after February 1994.  The 
veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

		2.  After the above development has been 
completed, the veteran should be 
scheduled for a VA audiology examination 
for purposes of determining whether he 
has a left ear hearing disability 
attributable to service.  If feasible, 
the examination should be conducted at 
the VA Medical Center (VAMC) in 
Alexandria, Louisiana.  The veteran's 
claims folder, and a copy of this 
remand, should be made available to, and 
reviewed by, the examiner.  Audiometric 
and speech discrimination testing should 
be conducted, and the results should be 
certified by the Chief of the Audiology 
Clinic.  After all indicated testing has 
been completed, the examiner should 
provide an opinion as to whether the 
veteran has a left ear hearing 
impairment attributable to service.  In 
so doing, the examiner should discuss 
the significance, if any, of the 
apparently contradictory findings 
contained in the report of the veteran's 
February 1993 military retirement 
examination (which reflects a puretone 
threshold of 40 decibels in the left ear 
at 500 hertz), and the reports of any 
subsequent audiometric examinations, 
including the VA audiometric examination 
conducted in February 1994 (which 
reflects a puretone threshold of only 10 
decibels in the left ear at 500 hertz).  
A complete rationale for all opinions 
should be provided.

		3.  The veteran should be scheduled for 
a VA rectal examination for purposes of 
assessing the current severity of his 
service-connected hemorrhoids.  If 
feasible, the examination should be 
conducted at the VAMC in Alexandria, 
Louisiana.  The veteran's claims folder, 
and a copy of this remand, should be 
made available to, and reviewed by, the 
examiner.  The veteran should be 
examined, and all indicated testing 
should be conducted.  The examiner 
should fully describe the veteran's 
hemorrhoids, and should specifically 
indicate whether they are large and 
thrombotic; whether they are 
irreducible; whether there is excessive 
redundant tissue evidencing frequent 
recurrences; and whether there is 
evidence of persistent bleeding, anemia, 
or fissures.  A complete rationale for 
all opinions should be provided.

		4.  The veteran should be scheduled for 
a VA orthopedic examination for purposes 
of assessing the current severity of a 
service-connected fracture of the 
veteran's proximal left second 
metacarpal.  If feasible, the 
examination should be conducted at the 
VAMC in Alexandria, Louisiana.  The 
veteran's claims folder, and a copy of 
this remand, should be made available 
to, and reviewed by, the examiner.  The 
veteran should be examined, and all 
indicated testing, including X-ray 
studies, should be conducted.  The 
examiner should fully describe all 
manifestations of disability affecting 
the left hand, provide diagnoses 
corresponding to those manifestations, 
and render an opinion, with respect to 
each such disorder or manifestation 
identified, as to whether it can be 
attributed to the service-connected 
fracture of the veteran's proximal left 
second metacarpal.  If the examiner 
determines that the veteran's service-
related manifestations include 
limitation of motion of the fingers 
and/or thumb, the examiner should 
indicate, with respect to each affected 
digit, whether he is able to flex the 
affected digit(s) to within two inches 
(5.1 centimeters) of the transverse fold 
of his palm.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
Specifically, the examiner should 
indicate, with respect to each affected 
digit, whether the overall disability 
picture, in terms of limited motion, and 
including weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
described by (1) the ability or (2) 
inability, to flex the respective digits 
to within two inches (5.1 centimeters) 
of the transverse fold of his palm.  A 
complete rationale for all opinions 
should be provided.

		5.  The veteran should be scheduled for 
a VA orthopedic examination for purposes 
of assessing the current severity of his 
service-connected bilateral knee 
disorder(s).  If feasible, the 
examination should be conducted at the 
VAMC in Alexandria, Louisiana.  The 
veteran's claims folder, and a copy of 
this remand, should be made available 
to, and reviewed by, the examiner.  The 
veteran should be examined, and all 
indicated testing, including X-ray 
studies, should be conducted.  

		The examiner should fully describe all 
manifestations of disability affecting 
the veteran's knees, provide diagnoses 
corresponding to those manifestations, 
and render an opinion, with respect to 
each such disorder or manifestation 
identified, as to whether it can be 
attributed to a service-related disease 
or injury.  In so doing, the examiner 
should specifically indicate whether the 
veteran has patellofemoral syndrome of 
the knees, arthritis of the knees, 
and/or Osgood-Schlatter disease of the 
right knee, or residuals thereof, and 
whether any of these conditions, if 
present, can be attributed to service or 
an already service-connected disability.

		In describing the veteran's 
manifestations of disability, the 
examiner should indicate, with respect 
to each knee, whether the knee is 
ankylosed and, if so, whether it is 
ankylosed in full extension, or in 
flexion between zero and 10 degrees, 10 
and 20 degrees, 20 and 45 degrees, or at 
45 degrees or more; whether there is any 
evidence of recurrent subluxation or 
lateral instability and, if so, whether 
such subluxation and/or lateral 
instability is best described as slight, 
moderate, or severe in degree; whether 
the semilunar cartilage is dislocated 
and, if so, whether such dislocation is 
manifested by frequent episodes of 
"locking," pain, and effusion into the 
joint; whether the semilunar cartilage 
has been removed and, if so, whether 
there are present symptoms associated 
with such removal; and whether there is 
genu recurvatum and, if so, whether it 
is acquired, traumatic, and manifested 
by objectively demonstrated weakness and 
insecurity in weight-bearing.  The 
examiner should also indicate whether 
there is any evidence of impairment of 
the tibia or fibula in terms of malunion 
or nonunion.  If there is evidence of 
malunion of the tibia or fibula, the 
examiner should indicate whether the 
resulting knee disability is best 
described as slight, moderate, or marked 
in degree.  If there is evidence of 
nonunion of the tibia or fibula, the 
examiner should indicate whether loose 
motion is present and whether a brace is 
required.  Finally, the examiner should 
conduct range of motion studies on each 
knee.  The examiner should first record 
the range of motion observed on clinical 
evaluation, in terms of degrees of 
flexion and extension.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
flexion and/or extension at which such 
pain begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.  Specifically, the examiner 
should indicate, with respect to each 
knee, whether the overall disability 
picture, in terms of limited motion, and 
including weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with flexion which is limited to 
15, 30, 45, 60, or more than 60 degrees, 
and/or extension which is limited to 45, 
30, 20, 15, 10, 5, or less than 5 
degrees.  A complete rationale for all 
opinions should be provided.

		6.  The RO should thereafter take 
adjudicatory action on the claims of 
service connection for defective 
hearing, arthritis of the knees, and 
Osgood-Schlatter disease of the right 
knee, and the claims for compensable 
ratings for a fracture of the proximal 
left second metacarpal, hemorrhoids, and 
patellofemoral syndrome of the knees.  
With respect to the claim for a 
compensable rating for a fracture of the 
proximal left second metacarpal, and the 
claim for a compensable rating for the 
veteran's service-connected bilateral 
knee disorder(s), the RO should consider 
and apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and the Court's 
decision in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In addition, with 
regard to the evaluation to be assigned 
for the veteran's knees, the RO should 
consider whether separate evaluations 
are warranted for laxity and limitation 
of motion in accordance with VAOPGCPREC 
23-97 (1997).  If any benefit sought is 
denied, a supplemental SOC (SSOC) should 
be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals






